DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-9, 12-14 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Keenan et al. (US Pub. No. 2002/0131024 A1) discloses a projection system (Figure 1, element 20) comprising: a projector (Figure 1, element 28); a screen (Figure 1, element 26); a spine (i.e. boom; Figure 1, element 120); a base (Figure 1, element 56); and a shelf (Figure 5, element 104).  However, Keenan et al. and the prior art of record neither shows nor suggests a modular projection system comprising a projector shroud configured to hide said projector from view; wherein the shelf is located below the screen when the modular projection system is assembled, wherein the arm is configured to hold the shelf such that the lens is located at a given horizontal distance from the screen, wherein said screen has a width, wherein the ratio of said given horizontal distance to said width is under 0.6.
Regarding claim 19, Keenan et al. (US Pub. No. 2002/0131024 A1) discloses a projection system (Figure 1, element 20) comprising: a projector (Figure 1, element 28); a spine (i.e. boom; Figures 1 and 4a, element 120), wherein said spine (i.e. boom; Figures 1 and 4a, element 120) is hollow (see detail of element 120 in Figure 4b) and can accommodate a first cable (Figure 4b, element 62); a base (Figure 1, element 56); and a shelf (Figure 5, element 104), wherein said spine (i.e. boom; Figures 1 and 4a, element 120) comprises an arm (Figure 4a, element 54) to hold said shelf at a given horizontal distance from the screen (Figure 1, element 26).  However, Keenan et al. and the prior art of record neither shows nor suggests a modular projection system comprising a projector shroud configured to hide the projector from view; wherein the shelf is located below the ALR screen when the modular projection system is assembled, wherein the spine comprises an arm to hold the shelf such that the ultra-short throw projector lens is located at a given horizontal distance from the ALR screen, wherein the ALR screen has a width, wherein said ratio of said given horizontal distance to said width is under 0.4.
Regarding claims 2-6, 8-9, 12-14, 17-18 and 20-23, the claims are allowable based on their dependence from allowable claims 1 and 19 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henion et al. (US Pub. No. 2015/0358574 A1) discloses a system utilizing a screen having a compound curvature to simulate an environment viewable from multiple vantage points. The compound curvature of the screen is such that the screen is curved in at least two directions about at least two axes. The display can be positioned behind a wall opening to provide a window effect. The display terminates its active image area outside of a region from which the display can be viewed to create a seemingly infinite simulated environment.
Derks (US Pub. No. 2015/0029473 A1) teaches mobile interactive presentation and collaboration system having a projector carriage is positioned rearward of a screen assembly such that a projector positioned on the projector carriage operates as a counterweight balancing the screen assembly to prevent die screen assembly from tipping forward. The projector carriage is positioned at the base of the screen assembly to lower the center of gravity of the system to further improve the stability of tire system.
Falendysz et al. (US Pub. No. 8,919,966 B2) shows a mounting system for the projection system including a support back and a rotatable mounting system mounted to the support back. The rotatable mounting system includes a first frame, a second frame mounted to the first frame in a fixed angular relationship, and a rotating joint mounted to at least one of the first frame and the second frame and to the support back to provide rotation of the rotatable mounting system relative to the support back. The rotatable projection system may further include a projector mounted to the first frame and a projection board mounted to the second frame. The projector may include a mirror positioned to reflect light from the projector onto the projection board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
05/23/2022